Citation Nr: 1131025	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  05-07 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for left knee and leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In that decision, the RO denied entitlement to service connection for lung and left knee/leg disabilities.

In his January 2005 substantive appeal (VA Form 9), the Veteran requested a hearing before a Decision Review Officer at the RO.  In December 2005, he withdrew his hearing request.

In March 2009 and September 2010, the Board remanded these matters for further development.

In an October 2009 statement (VA Form 21-4138) and an August 2011 statement, the Veteran and his representative raised the issues of entitlement to service connection for cardiac and psychiatric disabilities, including PTSD.  Thus, these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated in the line of duty in active military service; but no compensation is payable if the disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

An October 2010 VA examination report reveals that the Veteran has been diagnosed as having, among other things, degenerative medial meniscus of the left knee with some loss of range of motion.  Thus, a current left knee disability has been demonstrated.

Service treatment and personnel records reflect that the Veteran sustained multiple extensive lacerations below the left knee and a pulmonary embolus in May 1966 following a motor vehicle accident.  The Commanding Officer of the U.S. Naval Reserve Training Center in Fargo, North Dakota investigated the May 1966 accident and concluded that although the injuries sustained by the Veteran were due to carelessness in the operation of a motor vehicle, they were not due to any misconduct or any gross negligence on his part.  

However, the Commandant of the Ninth Naval District subsequently concluded that the Veteran's injuries were not incurred in the line of duty and were a result of his own misconduct.  This conclusion was based on the fact that the Veteran drove an automobile at a high rate of speed while admittedly under the influence of alcohol at night in a residential area.

The Veteran has reported that he re-injured his left leg following the May 1966 accident when his leg became pinched between a heavy piece of ammunition and the bulkhead of a ship on which he was stationed.  

A service record also dated December 24, 1966 indicates that the Veteran had sustained a leg injury 1 to 1.5 months ago.  In a handwritten portion of that record, the abbreviation R was used twice, apparently to indicate that the injury was to the right leg.  

However, a subsequent service treatment record consisting of a narrative summary from the U.S. Naval Hospital dated December 24, 1966, confirms that he re-injured his left leg in November 1966, at which time he sustained a laceration of the pretibial area in the mid shaft, with surrounding erythemia and edema and purulent exudates in the wound.  Chest X-rays also revealed tenting of the left diaphragm with fibrotic changes and hilar calcifications at that time.  

Left leg symptoms and a chronic cough have reportedly persisted ever since service.

In addition to an in-service left leg injury, an April 1982 private treatment record from Altru LakeWood Physicians reveals that the Veteran injured his left knee in a snowmobile accident in April 1982.  He was diagnosed as having a left knee sprain.
In its September 2010 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of any current left leg/knee or lung disability.  The examiner was instructed to discuss whether the disability present during the December 1966 hospitalization represented only a continuation of the injuries from the May 1966 motor vehicle accident or represented a separate disease or injury.  The examiner was also instructed to opine as to whether any current left knee/leg disability or any current lung disability had its onset in service or was otherwise related to service, excluding the May 1966 automobile accident.

The examiner who conducted the October 2010 VA examination opined that a right leg injury sustained in December 1966 represented a separate disease or injury than the left leg injury sustained in May 1966.  This opinion was based on the fact that there was documentation of a re-injury of the soft tissues while handling ammunition which resulted in a right pretibial ulcer with purulent drainage and surrounding erythema and the fact that the right leg was separate from the left leg.

The examiner also opined that it was not likely ("less likely as not") that the Veteran's left knee disability had its onset in service or was otherwise related to service, excluding the May 1966 motor vehicle accident.  He reasoned that the Veteran's October 1969 separation examination was normal and that there was no documentation of a left knee injury other than that which was sustained in the May 1966 motor vehicle accident.

The October 2010 VA examination is inadequate because the examiner only opined as to whether a right leg injury noted in December 1966 represented a separate disease or injury than the left leg injury sustained in May 1966.  However, he did not acknowledge or discuss a December 1966 service treatment record from the U.S. Naval Hospital which reflects that the Veteran also re-injured his left leg at that time.

Furthermore, the opinion that the current left knee disability was not likely related to service was essentially based solely on a lack of evidence in the Veteran's service treatment records of treatment for left knee problems other than those sustained in the May 1966 accident.  The examiner did not acknowledge or discuss the Veteran's reports of left leg symptoms in the years since service.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23.

With regard to the claim for service connection for a lung disability, the examiner who conducted the October 2010 VA examination concluded that there was no objective evidence of any such disability.  Therefore, no opinion was provided as to the etiology of any current lung disability.  However, the examiner did not acknowledge or discuss an August 2004 letter from Deane L. Johnson, M.D. which indicates that chest X-rays revealed scarring in the left lung.

The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim for service connection was received in February 2004, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the October 2010 VA examination to review the claims file, including this remand, and provide an opinion as to the etiology of any current lung disability and the current left knee disability.
The examiner should opine as to whether the left leg injury noted in December 1966 (as discussed above) represented a continuation of the injuries sustained in the Veteran's May 1966 motor vehicle accident or represented a separate disease or injury.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the current left knee disability (any left knee disability diagnosed since February 2004) had its onset in service or is related to the Veteran's documented in-service November/December 1966 left leg injury (if it is found to be a separate disease or injury than the May 1966 left leg injury), or is otherwise related to a disease or injury in service, excluding the May 1966 motor vehicle accident.  

The examiner should also opine as to whether the chest X-ray findings in December 1966 represented a continuation of the pulmonary embolism sustained in the Veteran's May 1966 motor vehicle accident or represented a separate disease or injury.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current lung disability (any lung disability diagnosed since February 2004) had its onset in service, is related to the December 1966 chest X-ray findings (if they are found to be a separate disease or injury than the May 1966 pulmonary embolism), or is otherwise related to a disease or injury in service, excluding the May 1966 motor vehicle accident.  

In formulating the above opinions, the examiner should specifically acknowledge and comment on the significance, if any, of the documented December 1966 left leg injury and chest X-ray findings, the April 1982 left knee injury, and Dr. Johnson's August 2004 finding of scarring in the left lung.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of a history of lung and left knee/leg symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If the October 2010 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded new VA examinations to obtain the necessary opinions.

2.  The AOJ should review the opinion/examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



